Case 6:16-cr-00089-DEW-CBW Document 72 Filed 08/21/20 Page 1 of 3 PageID #: 290



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                   LAFAYETTE DIVISION


 UNITED STATES OF AMERICA                             CRIMINAL ACTION NO. 16-0089-01

 VERSUS                                               JUDGE DONALD E. WALTER

 RON JAMES LANDRY                                     MAGISTRATE JUDGE WHITEHURST


                                      MEMORANDUM ORDER

        Before the Court is a motion for compassionate release filed pro se by the defendant, Ron

 James Landry (“Landry”). See Record Document 67. The Federal Public Defender’s Office

 notified the Court that its office would not be enrolling on behalf of Landry. Based on the

 following, the motion for release is DENIED as premature. 1

        The compassionate release statute, as amended by the First Step Act on December 21,

 2018, provides, in pertinent part:

        (c) Modification of an imposed term of imprisonment.--The court may not modify
        a term of imprisonment once it has been imposed except that –

          (1) in any case –

            (A) the court, upon motion of Director of the Bureau of Prisons, or upon motion
        of the defendant after the defendant has fully exhausted all administrative rights to
        appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
        or the lapse of 30 days from the receipt of such a request by the warden of the
        defendant’s facility, whichever is earlier, may reduce the term of imprisonment
        (and may impose a term of probation or supervised release with or without
        conditions that does not exceed the unserved portion of the original term of



 1 In the alternative, Landry requests release to home confinement. However, this request is also
 DENIED, as the decision on whether to release an inmate to home confinement is within the
 exclusive purview of the Bureau of Prisons. See 18 U.S.C. § 3621(b); United States v. Read-
 Forbes, No. 12-20099-01, 2020 WL 1888856, at *5 (D. Kan. Apr. 16, 2020) (“While the CARES
 Act gives the BOP broad discretion to expand the use of home confinement during the COVID-19
 pandemic, the Court lacks jurisdiction to order home detention under this provision.”).
Case 6:16-cr-00089-DEW-CBW Document 72 Filed 08/21/20 Page 2 of 3 PageID #: 291



        imprisonment), after considering the factors set forth in section 3553(a) to the
        extent that they are applicable, if it finds that –

              (i) extraordinary and compelling reasons warrant such a reduction. . . .

 18 U.S.C. § 3582(c)(1)(A). The administrative exhaustion provision of the First Step Act is set

 out in mandatory terms and sets forth no exceptions to the statutory exhaustion requirement. Here,

 Landry admits that he has not sought relief from the Bureau of Prisons (“BOP”) prior to the filing

 of the instant motion, arguing that exhaustion would be futile. See Record Document 67 at 4.

        Applying this statute, this Court finds that Landry’s motion is premature at this time. “The

 COVID-19 situation as it exists in the prison system does not, without more, establish that it is

 appropriate for the Court to accede to [the] request to jump over the procedure provided in the law

 on compassionate release. There is nothing extraordinary or compelling that convinces the court

 to ignore the requirement that [Landry] first make his request to the Warden of the facility.” United

 States v. Nathan Burl Cain, No. 1:17-CR-0204-01, at *4 (W.D. La. Apr. 8, 2020). As was well-

 stated by the Third Circuit:

        We do not mean to minimize the risks that COVID-19 poses in the federal prison
        system, particularly for inmates like [the instant defendant]. But the mere existence
        of COVID-19 in society and the possibility that it may spread to a particular prison
        alone cannot independently justify compassionate release, especially considering
        BOP's statutory role, and its extensive and professional efforts to curtail the virus’s
        spread. See generally Federal Bureau of Prisons, COVID-19 Action Plan (Mar. 13,
        2020, 3:09 PM), https://www.bop.gov/resources/news/20200313_covid19.jsp.
        Given BOP’s shared desire for a safe and healthy prison environment, we conclude
        that strict compliance with § 3582(c)(1)(A)’s exhaustion requirement takes on
        added—and critical—importance.

 United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). The proper course to follow is to allow

 the BOP’s established process a chance to work.




                                                  2
Case 6:16-cr-00089-DEW-CBW Document 72 Filed 08/21/20 Page 3 of 3 PageID #: 292



        Accordingly, Landry’s motion for compassionate release is DENIED as premature.

 Landry may re-urge such motion if he exhausts his administrative remedies as required by Section

 3582(c)(1)(A).

         THUS DONE AND SIGNED at Shreveport, Louisiana, this 21st day of August, 2020.




                                                3
